Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 11/05/21 was filed after the mailing date of the Notice of Allowance on 06/11/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.         Claims 1, 3, 6, 7, 8, 10,13 and 15-21 are allowed.
4.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.         The following is a statement of reasons for allowance: 
Regarding claim 1, the prior art of record, specifically Huawei Tech (WO 2018027818 A1) (see Patent translate provided in IDS) teaches a wireless 
determining a second slot according to a time domain location of a last one of a plurality of consecutive first slots used to transmit data (see [0022], determining the second time domain resource according to the first time domain interval value and the first time domain resource Three time domain resources; if the third time domain resource is an available uplink time domain resource, it is determined that the third time domain resource is the second time domain resource); In ([0006], a feedback method and in [0024], The receiving module is used to receive Erst information, wherein the first information is used to instruct the UE to send second information(feedback); the processing module is used to obtain a first parameter value, wherein the first parameter value is used to indicate the first time domain The location relationship between the resource and the second time domain resource, the first time domain resource is the time domain resource where the first information is located, the second time domain resource is the time domain resource where the second information is located, and the second time domain The resource takes up no more than one subframe in the time domain, and the interval between the second time domain resource and the first time domain resource is less than four subframes; the processing module is also used to determine according to the first parameter value The second time domain resource; the sending module is used to send the second information on the second time domain resource) 
Nory et al (US 20180077719) Huawei Tech (CN108347311) see Patent translate provided in IDS) teaches in [0003]-[0004], various communication systems with subframes where each 1 ms subframe has two 0.5 ms slots and each slot has seven Single Carrier Frequency Division Multiple Access (SC-FDMA) symbols in the time domain for uplink transmissions. User Equipment (UE) uplink data is scheduled using a 1 ms minimum Transmission Time Interval (TTI). Within each scheduled TTI, the UE transmits data over a Physical Uplink Shared CHannel (PUSCH) in PRB-pairs indicated by an uplink grant that schedules the data transmission to the UE. In [0019] FIG. 1, a system 100 that includes a wireless communication device 110, a base station 120, and a network 130. Shown in figs 2 and 3, is a subframes showing HARQ-ACK feedback in uplink subframe n+4 for downlink rTTI in DL subframe n and for downlink sTTI in DL subframe n+2 and HARQ-ACK feedback in uplink subframe n+4 for downlink sTTI-1 in DL subframe n+2 and sTTI-2 in DL subframe n+2. In [0023], sTTI transmissions, such as transmissions based on a shortened minimum TTI length. In [0024], sTTI transmissions, a UE can be configured by higher layers to operate in a sTTI mode. Nory Figure 3 discloses that the UE determines uplink TTI PUCCFI for FIARQ-ACK transmissions associated with sTTI ([0043). In another example of Figure 4, UE can determine PUCCFI resource (n-STTI) corresponding to PDSCFI transmission or downlink SPS release associated with a shorter TTI ([0045]).
WO2018029634 )(see IDS) teaches a wireless communications method (Fig. 8), comprising: determining a second slot (Fig. 8, "latency optimized sTTI index") according to a time domain location of a last one of a plurality of consecutive first slots used to transmit data ([0087]); and transmitting feedback information by using the second slot, 
Ericsson, ”On Scheduling and UCI Handling in Carrier Aggregation” R1-1711517:3GPP TSG RAN WG1 NR Ad-Hoc#2; June 27-30, 2017. 4pages (see IDS) discloses in section 2.2 UCI feedback, fig. 1 and fig. 2, UL with slot interval  (n+k) k=1 and DL PUCCH.
However, none of the prior arts cited alone or in combination provides the motivation to teach transmitting feedback information by using the second slot determined according to the time domain location of the last one of the first slots, wherein the feedback information is feedback information for the TB transmitted in the first slots; wherein the second slot is the ((n+k)2a/2b)th slot, k and n are positive integers, a represents a subcarrier spacing of a second slot, b represents a subcarrier spacing of a first slot; the n is the time domain position of the last one of the plurality of consecutive first slots, and the a and the b are same as recited in claims 1,8,15,16,17 and 18.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        December 4, 2021